Citation Nr: 0617760	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  96-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
1991, for the grant of a 30 percent evaluation for residuals 
of a right ankle fracture.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956 and from March 1965 to April 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In a June 2001 rating decision, the RO denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  In an 
April 2002 rating decision, the RO increased the disability 
rating for right ankle fracture with traumatic arthritis to 
30 percent disabling effective May 21, 1999. 

The issue of entitlement to an earlier effective date for the 
30 percent evaluation for the veteran's right ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder with anxiety reaction, 
evaluated as 100 percent disabling; gouty arthritis, 
evaluated as 60 percent disabling; residuals of a right ankle 
fracture, evaluated as 30 percent disabling; hypertension, 
evaluated as 20 percent disabling, prostatitis, evaluated as 
10 percent disabling; and right tarsal tunnel syndrome, 
evaluated as 10 percent disabling.

2.  The veteran's service-connected disabilities have not 
rendered him so helpless as to be unable to care for himself, 
protect himself from the hazards incident to his environment, 
or attend to the needs of nature; nor do they prevent him 
from leaving his home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114(l), (s) (West 
Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received long 
before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in April 2005 instructed 
veteran regarding the evidence necessary to substantiate the 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance, and requested that 
he identify evidence supportive of the claim.  The letter 
apprised the veteran of the evidence of record and told the 
veteran which evidence VA was responsible for obtaining, and 
which evidence VA would make reasonable attempts to obtain.  
The veteran's claim was subsequently readjudicated, and a 
supplemental statement of the case was issued in February 
2006.  

The Board's January 2005 remand concerning the veteran's case 
has also served to notify the veteran of the evidence and 
information necessary to substantiate his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and VA examinations have been conducted.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.352(i).

The February 1999 report of an occupational therapy 
environmental evaluation indicates that the veteran's home 
shower required a grab bar and hand held shower.  The 
evaluator indicated that the veteran had difficulty 
negotiating the 14 stairs in his home and that the veteran 
stayed at home when his arthritis was acting up.  He noted 
that the veteran was interested in VA support to sell and 
purchase a more accessible home.  

A February 1999 nursing consultation report indicates that 
the veteran had no need for nursing service at that time.  
The author stated that the veteran had been referred to 
prosthetics for support regarding adaptive housing.  

A subsequent note dated in February 1999 indicates that the 
veteran was able to go to his regular outpatient appointments 
and drive his car.  

VA outpatient treatment notes show treatment for the 
veteran's right ankle and complaints of various joint pains.

In February 2004, the veteran reported that he and his wife 
had been flying to Louisiana to visit his mother in law over 
the past two months.  In August 2004 the veteran reported 
that he had flown to Louisiana three times in the previous 
six months because he was lonely for his wife.  He stated his 
plans to start traveling with his wife.  

On VA aid and attendance examination in December 2005, the 
noted that the veteran had multiple diagnoses, to include 
carpal tunnel syndrome, hypertension, recurrent headaches, 
PTSD, post-traumatic arthritis of the right ankle, and gout.  
He observed that the veteran required a cane for ambulation 
and that he used a brace on the right ankle and one on his 
right wrist.  The veteran reported that his days were 
typically comprised of 14 hours of sleep.  He stated that he 
was not involved in any kind of regular exercise, hobbies, or 
sports.  He indicated that he primarily watched television.  
He stated that he tried to help his wife with housework but 
that he could not perform such chores for any prolonged 
period of time.  He noted that typically his wife did the 
driving.  He reported that on occasion he cooked and that he 
was able to perform personal hygiene activities.  He 
indicated that the condition of the house was deteriorating 
because he and his wife were unable to keep up with the 
household chores and the yard work.  He indicated that he 
fell three or four times per week due to misjudging stairs.  
He endorsed some occasional dizziness and some loss of 
memory.  The examiner noted that the veteran would be able to 
self ambulate in case of an emergency.  On physical 
examination the veteran ambulated with an antalgic gait using 
a cane in his left hand.  The extremity examination was 
notable for extreme right hand weakness consistent with 
carpal tunnel syndrome.  The right ankle was tender with 
limitation of motion.  There was also tenderness of the right 
knee with limitation of flexion.  The impression was multiple 
medical problems.  The examiner indicated that the veteran 
would benefit from aid and attendance with regard to 
household chores and medical assistance.  

Upon careful review of the record, the Board concludes that 
special monthly compensation based on the need for aid and 
attendance of another person is not warranted.  The evidence 
demonstrates that the service-connected disabilities alone 
have not rendered the veteran in need of the regular aid and 
attendance of another person.  In this regard, the Board 
notes that the veteran suffers from a variety of physical 
ailments.  However, there is no evidence that the veteran is 
dependent on another to perform personal functions required 
in everyday living, such as bathing, feeding, dressing, 
attending to the wants of nature, or protecting himself from 
the hazards of his daily environment.  Treatment records 
indicate that the veteran is able to ambulate, albeit with a 
cane, and that he can drive as well as travel by plane 
independently.  In sum, he is not so incapacitated that he 
requires care and assistance on a regular basis to protect 
him from the hazards of dangers incident to his daily 
environment.  The veteran is not permanently bedridden.  
Moreover, the veteran is noted to have the ability to travel 
beyond the premises of his home independently.  

Essentially, the evidence establishes that the veteran's 
service-connected disabilities do not cause him to be so 
helpless as to require regular aid an attendance of another 
person. 

Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance have not been met.

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is denied.


REMAND

In its January 2005 remand, the Board directed the AOJ to 
issue to the veteran an appropriate duty to assist letter 
pertaining to the issue of an earlier effective date for the 
30 percent evaluation of the right ankle disability.  
Although a letter was forwarded to the veteran in April 2005, 
that letter did not apprise the veteran of the evidence and 
information necessary to substantiate his claim for an 
earlier effective date.  

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It is 
further noted that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, the issue of an earlier effective date must again be 
remanded for issuance of a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

The RO should send a letter with respect 
to the issue on appeal that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b) 
regarding an earlier effective date, to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  The veteran should be given 
the appropriate amount of time to 
respond.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


